Order entered October 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00933-CR

                             REBECCA JEAN CAGLE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-11213-P

                                            ORDER
       The Court REINSTATES the appeal.

       On September 11, 2013, we ordered the trial court to make findings regarding when

appellant’s notice of appeal was delivered to prison authorities for mailing and also regarding the

status of the reporter’s record. We ADOPT the findings that: (1) an envelope was presented at

the hearing showing a post-mark date of June 3, 2013 indicating appellant delivered her notice of

appeal to prison authorities for mailing on or before the due date of June 10, 2013; (2) appellant

desires to pursue the appeal; (3) appellant is indigent and represented by court-appointed counsel

and the Dallas County Public Defender’s Office has been appointed to represent appellant; (4)

Lisabeth Kellett is the court reporter who recorded the proceedings; (5) Ms. Kellett’s explanation

for the delay in filing the reporter’s record is that she did not receive notice the appeal had been
filed until the September 11, 2013 order issued; and (6) Ms. Kellett requires thirty days to file the

reporter’s record.

       We DIRECT the Clerk to list the Dallas County Public Defender’s Office as appellant’s

attorney of record.

       We ORDER court reporter Lisabeth Kellett to file the reporter’s record within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Lisabeth Kellett, official court reporter, 203rd Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; and the Dallas County District

Attorney’s Office.

                                                      /s/     DAVID EVANS
                                                              JUSTICE